                           Case 1:19-cv-03618-GHW Document 107 Filed 08/19/20 UUSDC
                                                                               Page
                                                                                S D C S1  DofN 1Y
                                                                                         SDNY
            R o b e rt I. R a bi n o wit z
                                                                              DDOCUMENT
                                                                                 OC U ME NT
            r r a bi n o wit z @ b e c k e rl a w y e rs. c o m               E L  E C T R O NI C A L L Y FI
                                                                               ELECTRONICALLY                    LE D
                                                                                                             FILED
            P h o n e: ( 2 1 2) 5 9 9 -3 3 2 2 F a x: ( 2 1 2) 5 5 7 -0 2 9 5 D  O
                                                                               DOC  C #:
                                                                                       #:
                                                                              DDATE
                                                                                 A T E FIFILED:
                                                                                           L E D: 8 / 1 9 / 2 0 2 0
            B e c k e r & P oli a k off, L L P
            4 5 B r o a d w a y, 1 7 t h Fl o o r
            N e w Y o r k, N e w Y o r k 1 0 0 0 6                                                                M E M O R A N D U M EENDORSED
                                                                                                                  MEMORANDUM            N D O RS E D
                                                                                                            A u g ust 1 9, 2 0 2 0

            VI A E C F
            H o n. Gr e g or y H. W o o ds, U. S. D.J.
            U nit e d St at es Distri ct C o urt
            S o ut h er n Distri ct of N e w Y or k
            D a ni el P atri c k M o y ni h a n U nit e d St at es C o urt h o us e
            5 0 0 P e arl Str e et, R o o m 2 2 6 0
            N e w Y or k, N e w Y or k 1 0 0 0 7

                        R e:        N e w Y o r k B a y C a pit al, L L C v. C o b alt H ol di n gs, I n c.
                                    C as e N o.: 1 9 -c v -3 6 1 8 ( G H W) ( S. D. N. Y.)

            D e ar J u d g e W o o ds:

                        T his fir m r e pr es e nts d ef e n d a nt C o b alt H ol di n gs, I n c. ( “ C o b alt ”) i n c o n n e cti o n wit h t h e
            c a pti o n e d m att er. C o b alt r es p e ctf ull y s u b mits t his l ett er t o r e q u est a n a dj o ur n m e nt of t h e u p c o mi n g
            st at us c o nf er e n c e b ef or e t h e C o urt w hi c h is c urr e ntl y s c h e d ul e d f or n e xt W e d n es d a y, A u g ust 2 6,
            2 0 2 0 at 2: 0 0 p. m., as w ell as a n a c c o m p a n yi n g a dj o ur n m e nt of t h e ti m e t o s u b mit a st at us l ett er,
            w hi c h w o ul d h a v e b e e n d u e t o d a y , f or a p pr o xi m at el y 3 0 d a ys . T h e r e as o n f or t his r e q u est is t h at
            t h e dis c o v er y d e a dli n e h as b e e n e xt e n d e d, a n d a d diti o n al f a ct dis c o v er y is t a ki n g pl a c e t hr o u g h t h e
            e xt e n d e d d e a dli n e of A u g ust 2 6, 2 0 2 0.

                        Pl ai ntiff N e w Y or k B a y C a pit al, L L C h as i n di c at e d t h at it c o ns e nts t o t his r e q u est.

                        W e t h a n k Y o ur H o n or f or y o ur c o nsi d er ati o n of t his s u b missi o n.

                                                                                                            V er y tr ul y y o urs,

                                                                                                            B E C K E R & P O LI A K O F F, L L P
                                                                                                            C o u ns el f or D ef e n d a nt

                                                                                                            /s/R o b ert I. R a bi n o witz
                                                                                                            R o b ert I. R a bi n o wit z

A p pli c ati o n gr a nt e d. T h e st at us c o nf er e n c e s c h e d ul e d f or A u g ust 2 6, 2 0 2 0 is a dj o ur n e d t o S e pt e m b er 2 8, 2 0 2 0 at 4 p. m. T h e
p arti es ar e dir e ct e d t o s u b mit a j oi nt st at us l ett er n o l at er t h a n S e pt e m b er 2 1, 2 0 2 0.

 S O ORDERED.
 SO  O R D E R E D.
                                                                                                       ______________________________________
                                                                                                         ____________________________________
 D at e d: A u g ust 1 9, 2 0 2 0
 Dated:                                                                                                           GGREGORY
                                                                                                                     R E G O R Y H.     W O O DS
                                                                                                                                    H. WOODS
 N e w YYork,
 New     or k, NNew
                 e w YYork
                       or k                                                                                     UUnited
                                                                                                                   nit e d States
                                                                                                                           St at es District
                                                                                                                                    Distri ct JJudge
                                                                                                                                                u d ge


            { N0281865 }
